Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 06/07/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1 and 13 that the Shani prior art, does not teach the limitation of “the panel-shaped body of the light guide including a hole being defined by an internal surface that extends internally through the panel-shaped body from an opening in the first panel surface to another opening in the second panel surface.”. 
In response to this argument, the Examiner directs the applicant’s attention to Shani prior art, which clearly the limitations of the panel-shaped body of the light guide (220) including a hole (600) being defined by an internal surface that extends internally through the panel-shaped body from an opening in the first panel surface to another opening in the second panel surface (note: Shani teaches the optical cavity 600 is empty (e.g., filled with air) and thus surrounded by the material of waveguide 220. The optical cavity 600 extends along substantially the entire width (i.e., the direction into the page in the figures) of the waveguide 220. From the above teaching, ordinary skill in the art recognize that cavity/hole 600 extends through the entire width from an opening/cavity 600 in the first panel surface to another opening/cavity 600 in the second panel surface) (see Shani, Figs.8 and 10 as shown below, ¶ [0043], and ¶ [0047]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Shani prior art reference does meet all the limitation in claims 1 and 13.
 Drawings
The drawings were received on 06/07/2021.  These drawings are reviewed and entered.
Specification
Amendment to the specification filed on 06/07/2021 has been reviewed and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13, 21-22, 24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shani et al. (U.S. 2016/0170120 A1, hereinafter refer to Shani) in view of Sampsell et al. (U.S. 2008/0267572 A1, hereinafter refer to Sampsell). 
Regarding Claims 1 and 2: Shani discloses a system (see Shani, Figs.8 and 10 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    356
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    525
    media_image2.png
    Greyscale

a light-emitting diode (225) (see Shani, Figs.8 and 10 as shown above and ¶ [0041]); and 
220) having a panel-shaped body including a first panel surface being spaced apart by an edge away from an opposing second panel surface (see Shani, Figs.8 and 10 as shown above), 
the light guide (220) being configured to receive light emitted by the light-emitting diode (225) for propagation along pathways inside the light guide (220) (see Shani, Figs.8 and 10 as shown above and ¶ [0044]), 
the panel-shaped body of the light guide (220) including a hole (600) being defined by an internal surface that extends internally through the panel-shaped body from an opening in the first panel surface to another opening in the second panel surface (note: Shani teaches the optical cavity 600 is empty (e.g., filled with air) and thus surrounded by the material of waveguide 220. The optical cavity 600 extends along substantially the entire width (i.e., the direction into the page in the figures) of the waveguide 220. From the above teaching, ordinary skill in the art recognize that cavity/hole 600 extends through the entire width from an opening/cavity 600 in the first panel surface to another opening/cavity 600 in the second panel surface) (see Shani, Figs.8 and 10 as shown above, ¶ [0043], and ¶ [0047]) (as claimed in claim 1). 
Shani is silent upon explicitly disclosing wherein the panel-shaped body of the light guide includes an additional hole being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening in the first panel surface to an additional opening in the second panel surface (as claimed in claim 2).

For support see Sampsell, which teaches wherein the panel-shaped body of the light guide (103) includes an additional hole (150) being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening (150) in the first panel surface to an additional opening (150) in the second panel surface (see Sampsell, Fig.9 as shown below and ¶ [0089]- ¶ [0090]) (as claimed in claim 2).

    PNG
    media_image3.png
    270
    534
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shani and Sampsell to enable the panel-shaped body of the light guide (103) to include an additional hole (150) being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening (150) in the first panel surface to an additional opening (150) in the second panel surface as taught by 
Shani teaches a single hole (600) that extends internally through the panel-shaped body from an opening in the first panel surface to another opening in the second panel surface as shown above. Sampsell teaches a plurality of holes (150) that extends internally through the panel-shaped body from a further opening (150) in the first panel surface to an additional opening (150) in the second panel surface as shown above. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of the holes extends internally through the panel-shaped body from a further opening in the first panel surface to an additional opening in the second panel surface through routine experimentation and optimization to obtain optimal or desired redistributed and redirected incident light along the length of the light guide plate because the number of the holes are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 3: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the internal surface of the hole (600/150) is a reflective surface (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claim 4: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the light 220/103) includes a light coupling pattern on the first panel surface or on the second panel surface (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claim 5: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the internal surface of the hole (600/150) is positioned within the panel-shaped body of the light guide (220/103) for intersecting with some of the pathways to scatter light for propagation along further pathways inside the light guide (220/103) (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claim 6: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the light guide (220/103) is positioned for causing light emitted by the light-emitting diode (225/2) to enter through the edge into the light guide (220/103) (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claim 7: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the light guide (220/103) is positioned for causing light emitted by the light-emitting diode (225/2) to enter through the first panel surface or the second panel surface into the light guide (220/103) (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claims 9 and 10: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell is silent upon explicitly surface of the hole has a circular cross-section (as claimed in claim 9);
wherein the internal surface of the hole has a cylindrical shape (as claimed in claim 10).
However, Shani teaches herein the internal hole has a square, rectangular, triangular, or rhombus cross-section (see Shani, Figs.8 and 10 as shown above and Figs.6-7 and 9).
Therefore, it the configuration of the claimed internal hole was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed internal hole was significant. See MPEP §2144.04.IV
Regarding Claims 13 and 21: Shani discloses a system (see Shani, Figs.8 and 10 as shown above and ¶ [0002]) comprising: 
a light-emitting diode (225) (see Shani, Figs.8 and 10 as shown above and ¶ [0041]); and 
a light guide (220) having a tube-shaped body including an elongated exterior surface extending between an entrance aperture and an exit aperture (see Shani, Figs.8 and 10 as shown above), 
the light guide (220) being configured to receive light at the entrance aperture being emitted by the light-emitting diode (225) for propagation along pathways inside the light guide (220) in directions towards the exit aperture (see Shani, Figs.8 and 10 as shown above), 
220) including a hole (600) being defined by an internal surface that extends internally through the tube-shaped body from an opening (cavity 600) at a first location on the elongated exterior surface to another opening (cavity 600) at a second location on the elongated exterior surface, the internal surface extending in a further direction being transverse to the directions of the pathways (note: Shani teaches the optical cavity 600 is empty (e.g., filled with air) and thus surrounded by the material of waveguide 220. The optical cavity 600 extends along substantially the entire width (i.e., the direction into the page in the figures) of the waveguide 220. From the above teaching, ordinary skill in the art recognize that cavity/hole 600 extends through the entire width from an opening/cavity 600 in the first location to another opening/cavity 600 in the second location) (see Shani, Figs.8 and 10 as shown above, ¶ [0043], and ¶ [0047]) (as claimed in claim 13). 
Shani is silent upon explicitly disclosing wherein the tube-shaped body of the light guide includes an additional hole being defined by an additional internal surface that extends internally through the tube-shaped body from a further opening at a further location on the elongated exterior surface to an additional opening at an additional location on the elongated exterior surface, the additional internal surface extending in an additional direction being transverse to the directions of the pathways (as claimed in claim 21).
Before effective filing date of the claimed invention the disclosed light guide were known to include an additional internal hole in order to redistributing and redirecting the incident light along the length of the light guide plate.
103) includes an additional hole (150) being defined by an additional internal surface that extends internally through the tube-shaped body from a further opening (150) at a further location on the elongated exterior surface to an additional opening (150) at an additional location on the elongated exterior surface, the additional internal surface extending in an additional direction being transverse to the directions of the pathways (see Sampsell, Fig.9 as shown above and ¶ [0089]- ¶ [0090]) (as claimed in claim 21).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shani and Sampsell to enable the panel-shaped body of the light guide (103) to include an additional hole (150) being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening (150) in the first location to an additional opening (150) in the second location as taught by Sampsell in order to redistributing and redirecting the incident light along the length of the light guide plate (see Sampsell, Fig.9 as shown above and ¶ [0089]- ¶ [0090]).
Shani teaches a single hole (600) that extends internally through the panel-shaped body from an opening in the first location to another opening in the second location as shown above. Sampsell teaches a plurality of holes (150) that extends internally through the panel-shaped body from a further opening (150) in the first location to an additional opening (150) in the second location as shown above. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of the holes extends 
Regarding Claim 22: Shani as modified teaches a system as set forth in claim 13 as above. The combination of Shani and Sampsell further teaches wherein the internal surface of the hole (600/150) is a reflective surface (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claim 24: Shani as modified teaches a system as set forth in claim 13 as above. The combination of Shani and Sampsell further teaches wherein the internal surface of the hole (600/150) is positioned within the tube-shaped body of the light guide (220/103) for intersecting with some of the pathways to scatter light for propagation along further pathways inside the light guide (220/103) in directions towards the exit aperture (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).
Regarding Claims 28 and 29: Shani as modified teaches a system as set forth in claim 13 as above. The combination of Shani and Sampsell is silent upon explicitly disclosing wherein the internal surface of the hole has a circular cross-section (as claimed in claim 28);
surface of the hole has a cylindrical shape (as claimed in claim 29).
However, Shani teaches herein the internal hole has a square, rectangular, triangular, or rhombus cross-section (see Shani, Figs.8 and 10 as shown above and Figs.6-7 and 9).
Therefore, it the configuration of the claimed internal hole was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed internal hole was significant. See MPEP §2144.04.IV
Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shani et al. (U.S. 2016/0170120 A1, hereinafter refer to Shani) and Sampsell et al. (U.S. 2008/0267572 A1, hereinafter refer to Sampsell) as applied to claims 1 and 13 above, and further in view of Rong et al. (U.S. 2016/0076741 A1, hereinafter refer to Rong). 
Regarding Claims 8 and 27: Shani as modified teaches a system as applied to claims 1 and 13 above. The combination of Shani and Sampsell is silent upon explicitly disclosing wherein including an additional light-emitting diode, the light guide being configured to receive light emitted by the additional light-emitting diode for propagation along further pathways inside the light guide (as claimed in claim 8);
including an additional light-emitting diode, the light guide being configured to receive light at the entrance aperture being emitted by the additional light-emitting diode for propagation along further pathways inside the light guide in directions towards the exit aperture (as claimed in claim 27).

For support see Rong, which teaches wherein including an additional light-emitting diode, the light guide being configured to receive light emitted by the additional light-emitting diode for propagation along further pathways inside the light guide (see Rong, Fig.5 and ¶ [0087]) (as claimed in claim 8);
including an additional light-emitting diode, the light guide being configured to receive light at the entrance aperture being emitted by the additional light-emitting diode for propagation along further pathways inside the light guide in directions towards the exit aperture (see Rong, Fig.5 and ¶ [0087]) (as claimed in claim 27).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shani and Rong to enable a light source to include more than one light-emitting diode as taught by Shani in order to emit light along pathways inside the light guide (see Rong, Fig.5 and ¶ [0087]).
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896